Graves, J.
The witness, Mary McKenzie, was competent to give the, value of her seal-skin cloak. It was part of her personal apparel, which she had worn one winter. She testified that she had priced such articles, and that this one was certainly worth one hundred and twenty-five dollars. The evidence was regular and within previous decisions. It was not necessary to call dealers in second-hand furs.
The remaining objection is covered by Cummins v. The People, just decided, ante, p. 142.
There is no error and the judgment is affirmed.
The other Justices concurred.